TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00252-CR







Charmion Rochelle Gill, Appellant



v.


						

The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 51,416, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for aggravated assault.  Sentence was
imposed on January 25, 2001.  There was a timely motion for new trial.  The deadline for perfecting
appeal was therefore April 25.  See Tex. R. App. P. 26.2(a)(2).  Notice of appeal was filed on May
3, 2001.  No extension of time for filing notice of appeal was requested.  See Tex. R. App. P. 26.3. 
There is no indication that notice of appeal was properly mailed to the district clerk within the time
prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   May 31, 2001

Do Not Publish